Citation Nr: 1220183	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  09-03 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an effective date earlier than October 6, 2010, for the grant of service connection for interstitial lung disease.

2.  Entitlement to an increased rating greater than 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1984 to July 1991, from February 1994 to April 1994, and from April 2003 to October 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and August 2011 Regional Office (RO) in Providence, Rhode Island rating decisions.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that, in his December 2011 substantive appeal (VA Form 9), the Veteran requested a Central Office hearing before a member of the Board in Washington, D.C.  A Central Office hearing was scheduled for June 4, 2012.  Prior to the scheduled date of the hearing, the Veteran notified VA in May 2012 through his representative that the Veteran would be unable to attend the hearing in person and requested that the hearing be rescheduled as a personal hearing by video conference or before a traveling member of the Board at the local RO in lieu of a Central Office hearing.  As to the basis of the request, the representative indicated that the Veteran was unable to travel such a long distance for the hearing.

The Board finds that a rescheduling of the hearing as requested by the Veteran's representative is reasonable and warranted and that good cause has been shown.  Consequently, an appropriate hearing at the local RO must be rescheduled in lieu of the Central Office hearing before deciding this appeal.  38 C.F.R. §§ 20.700, 20.702, 20.704, 20.705 (2011).

 Accordingly, the case is REMANDED for the following action:

The RO should make arrangements to schedule the Veteran for a videoconference or Travel Board hearing before the Board for the issues of entitlement to an increased rating greater than 50 percent for PTSD and entitlement to an effective date earlier than October 6, 2010, for the grant of service connection for interstitial lung disease.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


